Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group (I) in the reply filed on 06/02/2021 is acknowledged.
Applicant’s election without traverse of immunodeficiency as the elected disease, natural Killer (NK) cells as the elected hematopoietic cell, and Jasplakinolide (JAS) as the elected ARF modulator in the reply filed on 06/02/2021 is acknowledged.

Claims Status
Claims 20-30, 33-34, 36, and 41-43 are pending and examined in accordance to the elected species. Claims 1-19, 31-32, 35, 37-40 are canceled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krzewski et al., The Journal of Cell Biology, Vol. 173, No. 1, April 10, 2006 121–132.
Krzewski et al. teaches pretreatment (contacting) YTS/KIR2DL1/FLAG-WIP cells with anti-acting drugs such as jasplakinolide wherein YTS/KIR2DL1/FLAG-WIP comprising an activated natural killer cell line, see Fig. 1. Moreover, Krzewski et al. teaches either stabilization of actin filaments by jasplakinolide or treatment of cells with swinholide A, which has filament-severing ability, see page 123, right col second para. 
Accordingly, while the prior art does not teach modulating hematopoietic cell activation wherein said hematopoietic cell is a natural killer (NK) cell; wherein said modulating is characterized in that it modulates actin and myosin retrograde flow (AFR) and characterized by the limitations that further limit the modulating and natural killer cell is necessarily present since the prior art teaches the same compound and the same cell (i.e. same patient population).   

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 30-, 33-34, 36, and 41-43 are rejected under 35 U.S.C. 103 as being un-patentable over Wu et al. (US2008/0064026A1) in view of Duesberg, Prc Natl. Acad. Sci. USA Vol. 86, pp. 755-764, February 1989 Review.

While Wu et al. does not specifically teach Jasplakinolide among the list of agent that inhibits HIV trigger receptor signaling, inhibits actin depolymerization; enhances the assembly of actin; stabilizes actin filaments; induces polymerization of monomeric actin; binds to F-actin or cofilin; or inhibits actin and cofilin activity, a person skilled in the art would have found it obvious to select any one of the agents recited in claim 5 of Wu et al. including jasplakinolide for treating HIV infection. The motivation to do so is provided by Wu et al. One would reasonably expect jasplakinolide to effectively treat HIV infection with success. 
Accordingly, while the prior art does not teach modulating hematopoietic cell activation wherein said hematopoietic cell is a natural killer (NK) cell; wherein said lymphocyte cell is a NK cell forming an inhibitory or activating NK immunological synapse, these limitations appear to be the intended outcome of the method. Since the claimed method is obvious over the method of the prior art, said intended outcome is necessarily present absent evidence to the contrary. 
With respect to the  “modulator is an ARF inhibitor that disturbs ARF in said NK cell, thereby activating NK cells in an inhibitory NKIS, optionally, at least one of (a) wherein disruption of ARF results in at least one of formation of a complex comprising p-actin and at least one protein tyrosine phosphatase (PTPSrc homology region 2 (SH2) domain-containing phosphatase (SHPA chemical compound and all of its properties are inseparable, See In re Papesch, 315 F.2d 381, 391 (C.C.P.A. 1963). 

Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JEAN P CORNET/Primary Examiner, Art Unit 1628